Citation Nr: 0938777	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for cervical spine 
degenerative disc disease, claimed as neck injury with nerve 
problems.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for anxiety attacks.

4.  Entitlement to service connection for right arm numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied service connection for cervical 
spine degenerative disc disease, claimed as neck injury with 
nerve problems, headaches, anxiety attacks and right arm 
numbness.

The Veteran testified at a Travel Board hearing before the 
undersigned in March 2009.  A transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has alleged that all of his claimed disabilities 
are due to a motor vehicle accident in service.  Service 
connection will be granted if the evidence demonstrates that 
a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a chronic 
disease is shown in service, and at any time thereafter, 
service connection will be conceded without the need for 
evidence of a nexus between the in-service and post-service 
diseases.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008); 
38 C.F.R. § 3.303(b).  

In August 2009, new evidence consisting of VA clinical 
treatment records dated from April 2009 through July 2009 
were associated with the claims folder at BVA.  At the March 
2009 hearing before the undersigned Veterans Law Judge, it 
had been determined that these records would be sought and 
associated with the claims folder.  The Veteran was informed 
that he would need to discuss waiving agency of original 
jurisdiction (AOJ) review of this evidence with his 
representative.  This evidence was not accompanied by a 
waiver of initial consideration by the AOJ.  Hence, the Board 
must remand the claim.  See 38 C.F.R. § 20.1304 (2009).

Additionally, the Board notes that the service treatment 
records are replete with reference to complaints of headaches 
consistent with the Veteran's testimony before the 
undersigned.  They also reflect treatment following a motor 
vehicle accident in 1975 as well as anxiety related to drug 
abuse.  These service treatment records were not available to 
the VA examiner who conducted the March 2008 VA general 
medical examination.  The examiner did not opine as to the 
likelihood of a causal relationship between any documented 
incident or treatment in service and current cervical disc 
disease, right arm numbness, anxiety or headaches.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
VA is required to assist claimants and must make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim for a benefit.  Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).  

In view of these considerations, the Veteran's contentions, 
the service treatment records and the current diagnoses, the 
Board finds that an effort to obtain additional medical 
opinion evidence is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the March 
2008 VA examination, or a suitable 
substitute, should be contacted and asked 
to provide an opinion as to the nature 
and etiology of currently present 
cervical spine degenerative disc disease, 
headaches, any disability associated with 
right arm numbness and anxiety.  The 
claims folder must be made available to 
and reviewed by the examiner.  

Based on the 2008 examination results and 
the review of the claims folder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that any currently present 
cervical spine degenerative disc disease, 
headaches, right arm numbness or anxiety 
is etiologically related to the Veteran's 
active service.  The rationale for each 
opinion expressed must be provided.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  The RO or AMC should readjudicate the 
claims with consideration of any new 
evidence received since the April 2008 
supplemental statement of the case 
(SSOC).  If the decision remains adverse 
in any way, the Veteran and his 
representative should be furnished an 
additional SSOC, which includes a summary 
of additional evidence submitted, and any 
additional applicable laws and 
regulations.  The Veteran and his 
representative must then be afforded an 
opportunity to respond thereto.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




